Per Curiam. Appellant Terry Fritts, by and through his attorney, has filed a motion for rule on the clerk which we will treat as a motion for belated appeal. His attorney, Robert Meurer, admits by motion that the appeal was not timely filed due to a mistake on his part. Specifically, the notice of appeal was filed before the judgment and commitment order was entered.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.